Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 1 of 32 PageID: 1



  SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
  James C. Shah, Esq. (SBN 260435)
  jshah@sfmslaw.com
  475 White Horse Pike
  Collingswood, NJ 08107
  Tel: (856) 858-1770
  Fax: (860) 300-7367
  CLARKSON LAW FIRM, P.C.
  Ryan J. Clarkson (SBN 257074) (pro hac vice application forthcoming)
  rclarkson@clarksonlawfirm.com
  Matthew T. Theriault (SBN 244037) (pro hac vice application forthcoming)
  mtheriault@clarksonlawfirm.com
  Bahar Sodaify (SBN 289730) (pro hac vice application forthcoming)
  bsodaify@clarksonlawfirm.com
  Zach Chrzan (SBN 329159) (pro hac vice application forthcoming)
  zchrzan@clarksonlawfirm.com
  9255 Sunset Blvd., Suite 804
  Los Angeles, CA 90069
  Tel: (213) 788-4050
  Fax: (213) 788-4070

  Attorneys for Plaintiffs
                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY

   REGAN IGLESIA, individually and on           )   Case No.
   behalf of all others similarly situated,     )
                                                )   CLASS ACTION
                             Plaintiffs,        )
                                                )   COMPLAINT:
           vs.                                  )
                                                )   1. VIOLATION OF NEW JERSEY
   TOOTSIE ROLL INDUSTRIES, LLC,                )      CONSUMER FRAUD ACT
   an Illinois company,                         )      (N.J.S.A Section 56:8-1, et seq.)
                                                )   2. BREACH OF EXPRESS
                             Defendants.        )      WARRANTY (N.J.S.A. Section
                                                )      12A:2-313 et seq.)
                                                )   3. UNJUST ENRICHMENT
                                                )   4. COMMON LAW FRAUD
                                                )   5. BREACH OF IMPLIED
                                                )      WARRANTY OF
                                                )      MERCHANTABILITY
                                                )   6. INTENTIONAL
                                                )      MISREPRESENTATION
                                                )   7. NEGLIGENT
                                                )      MISREPRESENTATION
                                                )
                                                )   DEMAND FOR JURY TRIAL
                                                )
                                                )
                                                )
                                                )
                                                1
  Error! Unknown document property name.        1
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 2 of 32 PageID: 2




           Plaintiff Regan Iglesia (“Plaintiff”), individually and on behalf of all others
  similarly situated, brings this Complaint against Defendant Tootsie Roll Industries,
  LLC (“Tootsie” or “Defendant”) in connection with the false, deceptive, unfair,
  unlawful, and fraudulent advertising and labeling of opaque theater box candy
  products Junior Mints® and Sugar Babies® (the “Products”). Plaintiff alleges upon
  his personal knowledge, acts, and experiences, and as to all other matters, upon
  information and belief, including investigation conducted by his attorneys and their
  retained experts:
                                           INTRODUCTION
           1.       Tootsie manufactures the most popular theater box candy products in the
  world. To increase profits at the expense of consumers and fair competition, Tootsie
  pioneered a scheme to deceptively sell candy in oversized, opaque boxes that do not
  reasonably inform consumers that they are half empty. Tootsie’s “slack-fill” scam
  dupes unsuspecting consumers across America to pay for empty space at premium
  prices. Figures 1-4 below are true and correct representations of Tootsie’s Products
  illustrating their uniformly deceptive, unfair, and unlawful business practice.
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///
  ///


                                                 2
  Error! Unknown document property name.         2
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 3 of 32 PageID: 3




  Figure 1.




                       Empty Space (Slack-fill)


                      Candy
  Figure 2.




                                                  3
  Error! Unknown document property name.          3
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 4 of 32 PageID: 4




           2.       Defendant failed to comply with consumer protection and packaging
  statutes designed to prevent this scam, and relied on its name and goodwill to further
  this scam even in the face of other lawsuits against similar companies, including two
  certified class actions in California against Defendant’s competitors for the same
  violations. This class action aims to remedy Defendant’s unfair business practice by
  making consumers whole for money lost as a result of Defendant’s deceptive product
  packaging.
  Figure 3.




                       Empty Space (Slack-fill)


                      Candy
                                                  4
  Error! Unknown document property name.          4
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 5 of 32 PageID: 5




  Figure 4.




           3.       Defendant marketed the Products in a systematically misleading
  manner by representing them as adequately filled when, in fact, they contained an
  unlawful amount of empty space or “slack-fill.”1Defendant underfilled the Products
  for no lawful reason. The only purpose of this practice was to save money (by not
  filling the boxes) in order to deceive consumers into purchasing Defendant’s
  Products over its competitors’ products. Defendant’s slack-fill scheme not only
  harmed thousands of consumers but also harmed their competitors who had
  implemented labeling changes designed to alert consumers to the true amount of
  product in each box, long before Defendant did. Accordingly, Tootsie has violated
  the New Jersey Consumer Fraud Act (“CFA”), Section 56:8-1, et seq.; New Jersey
  Administrative Code Section 13:45A-9.1, et seq.; was unjustly enriched; has



  1
    Following an action by Plaintiff Ketrina Gordon against Defendant in the Central
  District of California, Gordon v. Tootsie Roll Industries, Inc., Case No. 2:17-cv-
  02664-DSF-MRW (C.D. Cal.), Defendant updated the Products’ packaging to address
  the claims of consumer deception at issue. That Plaintiff discovered on May 2, 2018
  that Defendant intended to roll out production of the updated packaging. Specifically,
  Defendant added to the front of the Products’ boxes a prominent depiction of the
  “actual size” of the candy therein, accompanied by a numerical “piece count” and
  additional disclaimers regarding, inter alia, product settling. Taken together, these
  packaging modifications eliminated consumer deception caused by Defendant’s
  previous packaging by conspicuously informing consumers of the exact size and
  number of candy pieces they are buying. In addition, such packaging modifications
  mirror compliance with the California State Assembly’s recent amendments to the
  applicable slack-fill statute. While such changes provide consumers greater
  transparency and the ability to make informed choices at the point of purchase before
  purchasing the Products, they do not address restitutionary relief and money lost by
  that Plaintiff and the Class as a result of Defendant’s deceptive packaging during the
  class period.
                                                 5
  Error! Unknown document property name.         5
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 6 of 32 PageID: 6




  committed common law fraud; has engaged in intentional and negligent
  misrepresentation, and has breached the implied warranty of merchantability.
         4.       Plaintiff and the Class Members accordingly suffered injury in fact caused
  by the false, fraudulent, unfair, deceptive, unlawful, and misleading practices set forth
  herein, and seek compensatory damages, statutory damages, and restitutionary
  damages.
      COURTS AROUND THE COUNTRY FIND SLACK-FILL VIOLATIONS
            MERITORIOUS AND APPROPRIATE FOR CLASS TREATMENT
       5.         Several state and federal courts have found that cases involving nearly
  identical claims are meritorious and appropriate for class treatment. See Iglesias v.
  Ferrara Candy Co., Case No. 3:17-cv-00849-VC (N.D. Cal.) (defendant’s FRCP
  12(b)(6) motion to dismiss slack-filled Jujyfruits® and Lemonhead® candy box
  claims denied and nationwide settlement class certified); Tsuchiyama v. Taste of
  Nature, Inc., Case No. BC651252 (L.A.S.C.) (defendant’s motion for judgment on the
  pleadings involving slack-filled Cookie Dough Bites® candy box claims denied and
  nationwide settlement subsequently certified through Missouri court); Gordon v.
  Tootsie Roll Industries, Inc., Case No. 2:17-cv-02664-DSF-MRW (C.D. Cal.)
  (defendant’s FRCP 12(b)(6) motion to dismiss slack-filled Junior Mints® and Sugar
  Babies® candy box claims denied); Escobar v. Just Born, Inc., Case No. 2:17-cv-
  01826-BRO-PJW (C.D. Cal.) (defendant’s FRCP 12(b)(6) motion to dismiss slack-
  filled Mike N’ Ike® and Hot Tamales® candy box claims denied and California class
  action certified); Thomas v. Nestle USA, Inc., Cal. Sup. Case No. BC649863 (April
  29, 2020) (certifying as a class action slack-fill claims brought under California
  consumer protection laws).
                                             PARTIES
       6.         Plaintiff Regan Iglesia is an individual residing in New Jersey. Plaintiff
  Iglesia purchased the Products in New Jersey within the last six (6) years of the filing
  of this Complaint. Specifically, Plaintiff Iglesia purchased the Junior Mints Product in
                                                  6
  Error! Unknown document property name.          6
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 7 of 32 PageID: 7




  2017 at Albertsons in New Jersey. In making his purchase, Plaintiff relied upon the
  opaque packaging, including the size of the box and Product label, which was
  prepared and approved by Tootsie and its agents and disseminated statewide and
  nationwide, as well as designed to encourage consumers like Plaintiff Iglesia to
  purchase the Products. Plaintiff understood the size of the box and product label to
  indicate the amount of candy contained therein was commensurate with the size of the
  box, and he would not have purchased the Product, or would not have paid a price
  premium for the Product, had he known that the size of the box and Product label
  were false and misleading.
       7.         Tootsie Roll Industries, LLC is a corporation headquartered in Chicago,
  Illinois. Tootsie Roll maintains its principal place of business at 7401 South Cicero
  Ave., Chicago, IL, 60629-5885. Tootsie, directly and through its agents, has
  substantial contacts with and receives substantial benefits and income from and
  through the State of New Jersey. Tootsie is the owner, manufacturer, distributor,
  advertiser, and seller of the Products, and is the company that created and/or
  authorized the false, misleading, and deceptive advertisements and/or packaging and
  labeling for the Products.
       8.         Plaintiff is informed and believes, and based thereon alleges that at all times
  relevant herein each of these individuals and/or entities was the agent, servant,
  employee, subsidiary, affiliate, partner, assignee, successor-in-interest, alter ego, or
  other representative of each of the other Defendant and was acting in such capacity in
  doing the things herein complained of and alleged.
       9.         In committing the wrongful acts alleged herein, Defendant planned and
  participated in and furthered a common scheme by means of false, misleading,
  deceptive, and fraudulent representations to induce members of the public to purchase
  the Products. Defendant participated in the making of such representations in that it
  did disseminate or cause to be disseminated said misrepresentations.


                                                  7
  Error! Unknown document property name.          7
                                           COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 8 of 32 PageID: 8




       10.        Defendant, upon becoming involved with the manufacture, advertising,
  and sale of the Products, knew or should have known that its advertising of the
  Products’ boxes, specifically by representing that they were full, were false, deceptive,
  and misleading. Defendant affirmatively misrepresented the amount of candy product
  contained in the Products’ boxes in order to convince the public and the Products’
  consumers users to purchase the Products all to the financial damage and detriment of
  the Plaintiff and the consuming public.
       11.        Defendant, upon becoming involved with the manufacture, distribution,
  advertising, labeling, marketing, and sale of the Product, knew or should have known
  that the claims about the Products and, in particular, the claims suggesting that
  Products’ boxes were full with candy product when they are not, were false,
  misleading, and deceptive. Defendant affirmatively misrepresented the nature and
  characteristics of the Products in order to convince the public to purchase and
  consume the Products, resulting in profits to the detriment of the Plaintiff and
  consuming public. Thus, in addition to the wrongful conduct herein alleged as giving
  rise to primary liability, Defendant further aided and abetted and knowingly assisted
  each other in breach of their respective duties and obligations as herein alleged.
       12.        Defendant created a falsehood that their candy boxes contain an amount of
  candy commensurate with the size of the box, though they actually contain
  nonfunctional, unlawful slack-fill. As a result, Defendant’s consistent and uniform
  advertising claims about the Products are false, misleading, and/or likely to deceive in
  violation of New Jersey and federal advertising laws.
                                           JURISDICTION AND VENUE
       13.        This Court has subject matter jurisdiction of this action pursuant to 28
  U.S.C. Section 1332 of the Class Action Fairness Act of 2005 because: (i) there are
  100 or more class members, (ii) there is an aggregate amount in controversy
  exceeding $5,000,000, exclusive of interest and costs, and (iii) there is minimal
  diversity because at least one plaintiff and defendant are citizens of different states.
                                                     8
  Error! Unknown document property name.             8
                                                COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 9 of 32 PageID: 9




  This Court has supplemental jurisdiction over any state law claims pursuant to 28
  U.S.C. Section 1367.
       14.        Pursuant to 28 U.S.C. Section 1391, this Court is the proper venue for this
  action because a substantial part of the events, omissions, and acts giving rise to the
  claims herein occurred in this District. Plaintiff Regan Iglesia is a citizen of New
  Jersey who resides in Atlantic County, New Jersey; Tootsie made the challenged false
  representations to Plaintiff Iglesia in this District; Plaintiff Iglesia purchased the
  Product in this District; and Plaintiff Iglesia consumed the Product within this District.
  Moreover, Tootsie receive substantial compensation from sales in this District, and
  Tootsie made numerous misrepresentations which had a substantial effect in this
  District, including but not limited to, label, packaging, Internet, and infomercial
  advertisements, among other advertising.
       15.        Tootsie is subject to personal jurisdiction in New Jersey based upon
  sufficient minimum contacts which exist between Tootsie and New Jersey. Tootsie is
  authorized to do and are doing business in New Jersey.
                                           FACTUAL BACKGROUND
       16.        The amount of product inside any product packaging is material to any
  consumer seeking to purchase that product. The average consumer spends only 13
  seconds deciding whether to make an in-store purchase,2 which decision is heavily
  dependent on a product’s packaging, including the package dimensions. Research has
  demonstrated that packages that seem larger are more likely to be purchased.3
       17.        Accordingly, Tootsie chose a certain size box for its Products to convey to
  consumers that they are receiving a certain and substantial amount of candy



  2
    Randall Beard, Make the Most of Your Brand’s 20-Second Window, NIELSEN, Jan.
  13, 2015, https://www.nielsen.com/us/en/insights/article/2015/make-the-most-of-
  your-brands-20-second-windown./.
  3
    P. Raghubir & A. Krishna, Vital Dimensions in Volume Perception: Can the Eye
  Fool the Stomach?, 36 J. MARKETING RESEARCH 313-326 (1999).
                                                   9
  Error! Unknown document property name.           9
                                               COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 10 of 32 PageID: 10




   commensurate with the size of the box. Such representations constitute an express
   warranty regarding the Products’ contents.
        18.        Slack-fill is the difference between the actual capacity of a container and
   the volume of product contained therein. Nonfunctional slack-fill is the empty space
   in a package that is filled to less than its capacity for illegitimate or unlawful reasons.
        19.        Tootsie falsely represents the quantity of candy in each of the Products’
   opaque boxes through its packaging. The size of each box leads the reasonable
   consumer to believe he or she is purchasing a box full of candy product when, in
   reality, what he or she actually receives is about one-third to one-half less than what is
   represented by the size of the box. Plaintiff’s packaging expert will opine that the
   Products contain a high degree of nonfunctional slack-fill.
        20.        Even if Plaintiff and other reasonable consumers of the Products had a
   reasonable opportunity to review, prior to the point of sale, other representations of
   quantity, such as net weight or serving disclosures, they did not and would not have
   reasonably understood or expected such representations to translate to a quantity of
   candy product meaningfully different from their expectation of a quantity of candy
   product commensurate with the size of the box.
        21.        Plaintiff retained two economics experts. These experts conducted a
   randomized conjoint experiment which included a 3,788-participant consumer survey.
   The results from the survey confirmed that nearly 90% of candy consumers
   overestimate the amount of candy contained in the Products. This is true even for
   repeat purchasers of the Products. This survey also shows that size of the Products’
   packaging has a significant impact on a consumer’s choice to purchase the Products.
        22.        Plaintiff’s packaging and economic experts will opine that the Products
   contained a high degree of nonfunctional slack-fill. Based on their calculations, they
   will opine that the price premium for Juniors Mints was 26.0% while the price
   premium for Sugar Babies was 21.5% for the retail sales channel. For the movie


                                                  10
   Error! Unknown document property name.         10
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 11 of 32 PageID: 11




   theater sales channel, the price premia for Junior Mints and Sugar Babies was 16.4%
   and 13.4%, respectively.
        23.        Prior to the point of sale, the Products’ packaging does not allow for a
   visual or audial confirmation of the contents of the Products. The Products’ opaque
   packaging prevents a consumer from observing the contents before opening. Even if a
   reasonable consumer were to “shake” the Products before opening the box, the
   reasonable consumer would not be able to discern the presence of any nonfunctional
   slack fill, let alone the one-third to one-half nonfunctional slack-fill that is present in
   the Products.
        24.        The other information that Tootsie provides about the quantity of candy
   product on the front and back labels of the Products does not enable reasonable
   consumers to form any meaningful understanding about how to gauge the quantity of
   contents of the Products as compared to the size of the box itself. For instance, the
   front of the Products’ packaging does not have any labels that would provide Plaintiff
   with any meaningful insight as to the amount of candy to be expected, such as a fill
   line, actual size depiction accompanied by the words “actual size,” and a numerical
   piece.
        25.        Disclosures of net weight and serving sizes in ounces or grams do not
   allow the reasonable consumer to make any meaningful conclusions about the
   quantity of candy contained in the Products’ boxes that would be different from the
   reasonable consumer’s expectation that the quantity of candy product is
   commensurate with the size of the box. Plaintiff’s randomized conjoint survey
   confirmed the net weight disclosures on the Products do not give consumers an
   accurate expectation regarding product fill level.
        26.        The net weight and serving size disclosures does not allow Plaintiff to
   make – and Plaintiff did not make – any meaningful conclusions about the quantity of
   candy product contained in the Products’ boxes that were different than Plaintiff’s


                                                  11
   Error! Unknown document property name.         11
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 12 of 32 PageID: 12




   expectations that the quantity of candy product would be commensurate with the size
   of the box.
        27.        Moreover, the top of the Products’ boxes clearly indicate that they will
   open outward when unsealed. This specific design leads the reasonable consumer to
   believe that the package does not require any empty space to account for the opening
   of the box, such as with a perforated tab whose intended use might be to dispense the
   candy product. True and correct images of the top of a representative sample of the
   Products’ boxes appear below as Figures 5 and 6.
   Figure 5.




   Figure 6.




        28.        Plaintiff would not have purchased the Products had he known that the
   Products contained slack-fill that serves no functional or lawful purpose.
        29.        As pictured supra, Tootsie uniformly under-fill the Products’ boxes,
   rendering about half of each box slack-fill, none of which serves a functional or lawful
   purpose.
        30.        As confirmed during Plaintiff’s investigation, including retention of
   experts in packaging design, the slack-fill contained in the Products’ packaging does
   not protect the contents of the packages. In fact, the greater the amount of slack-fill,
   the more room the contents have to bounce around during shipping and handling,
                                                  12
   Error! Unknown document property name.         12
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 13 of 32 PageID: 13




   making it more likely that the contents will break or sustain damage. Plaintiff shall
   proffer expert testimony to establish these facts once this case reaches the merits.
        31.        If, on the other hand, the amount of candy product contained in each box
   was commensurate with the size of the box, as reasonable consumers expect, then the
   candy product would have less room to move around during shipping and handling,
   and would be less likely to sustain damage.
        32.        As such, the slack-fill present in the Products’ packaging makes the candy
   product more susceptible to damage, and, in fact, causes the candy product to often
   sustain damage.
        33.        The Products are packaged in boxes and sealed with heated glue. A true
   and correct representation of the heated glue on the Products’ packaging is shown in
   the image below.
   Figure 7.




        34.        As confirmed by Plaintiff’s expert in packaging design, the equipment
   used to seal the box does not breach the inside of the Products’ containers during the
   packaging process. The heated glue is applied to an exterior flap of the box, which is
   then sealed over the top by a second exterior flap.
        35.        As confirmed during Plaintiff’s survey of comparator boxed candy
   products available in the marketplace, neither the heated glue application nor the
   sealing equipment requires slack-fill during the manufacturing process. Even if there
   were no slack-fill present in the Products’ boxes, the machines used for enclosing the
   contents in the package would work without disturbing the packaging process.


                                                 13
   Error! Unknown document property name.        13
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 14 of 32 PageID: 14




         36.       As confirmed by Plaintiff’s expert in packaging design, the slack-fill
   present in the Products’ containers is not a result of the candy product settling during
   shipping and handling. Given the Products’ density, shape, and composition, any
   settling occurs immediately at the point of filling the box. No additional product
   settling occurs during subsequent shipping and handling.
         37.       The contents of the Products are of a great enough density that any slack-
   fill present at the point of sale was present at the time of filling the containers and
   packaging the contents.
         38.       As confirmed by Plaintiff’s expert in packaging design, the Products’
   packaging is not reusable or of any significant value to the Products independent of its
   function to hold the candy product. The Products’ containers are boxes intended to be
   discarded immediately after the candy is eaten.
         39.       As confirmed by Plaintiff’s expert in packaging design, the slack-fill
   present in the Products’ containers does not accommodate required labeling,
   discourage pilfering, facilitate handling, or prevent tampering.
         40.       Tootsie can easily increase the quantity of candy product contained in each
   box (or, alternatively, decrease the size of the containers) by 33-50% more volume.
   The “Nutrition Facts” panel on the back of each box states servings of 2.5 and 4.5
   servings per container for Junior Mints® and Sugar Babies®, respectively. By
   arithmetic, each serving would be equal to 100% expected total fill, divided by 2.5
   servings for Junior Mints® and divided by 4.5 servings for Sugar Babies®, yielding a
   value of 40% of volume per serving for Junior Mints® and 22.2% of volume per
   serving for Sugar Babies®. Given the Products can accommodate an additional 45%
   of candy product, consumers are being shortchanged roughly 1.5 and 2.5 servings per
   box. True and accurate representations of the Products’ net weight and serving size
   disclosures are set forth below in Figure 8.
   ///
   ///
                                                  14
   Error! Unknown document property name.         14
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 15 of 32 PageID: 15




   Figure 8.




        41.        Contrast Defendant’s packaging of the Products with a comparator
   product, such as “Junior Mints XL” (“XL”) (pictured below), another candy product
   manufactured by Defendant itself and similarly sold at retail outlets and movie
   theaters throughout New Jersey and the United States. A true and correct
   representation of the front of XL is shown below in Figure 9.
   Figure 9.




        42.        XL is sold in identical packaging to that of the Products, i.e., opaque boxes
   of identical size, physical dimensions, shape, and material.
        43.        XL is packaged using identical fill and heated glue enclosing machines to
   those of the Products.


                                                  15
   Error! Unknown document property name.         15
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 16 of 32 PageID: 16




        44.        XL contains identical candy—identical size, shape, and density—as that of
   the Products.
        45.        However, contrary to the Products, XL contains more candy product. The
   Products’ packaging contains 40 pieces of candy, yielding 45% nonfunctional slack-
   fill. In contrast, XL, which has the exact same packaging, contains 47 pieces of candy,
   yielding 33% nonfunctional slack-fill. In other words, the two products within the line
   of Products at issue have the exact same packaging and candy product, and the only
   difference is the amount of candy product contained therein.
        46.        The Products both have serving sizes of 16 pieces of the same candy. Yet,
   XL contains a greater number of total servings. A true and correct presentation of the
   nutritional panel of XL, which reports its serving size and total servings per container,
   is set forth below in Figure 10.
   Figure 10.




        47.        The packaging of XL evidences that Defendant is clearly capable of
   increasing the amount of candy product contained in “regular” Junior Mints®, as
   demonstrated by the packaging and sale of the “XL” version.
        48.        XL’s packaging evidences that the slack-fill present in the Products is
   nonfunctional.
        49.        XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is not necessary to protect and in
   fact does not protect the contents of the Products.
                                                  16
   Error! Unknown document property name.         16
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 17 of 32 PageID: 17




          50.      XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is not a requirement of the
   machines used for enclosing the contents of the Products.
          51.      XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is not a result of unavoidable
   product settling during shipping and handling
          52.      XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is not needed to perform a
   specific function.
          53.      XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is not part of a legitimate reusable
   container.
          54.      In short, by including more candy product in the exact same box, and then
   reporting a higher number of total servings, Defendant itself admits that the Products
   contain nonfunctional slack-fill.
          55.      XL’s packaging evidences that the slack-fill present in the Products, and at
   a minimum in the “regular” version of the Products, is able to further increase the
   level of fill in the Products. XL’s packaging evidences that Defendant has reasonable
   alternative designs available to package its Products.
          56.      Further contrast Tootsie’s packaging of the Products with a comparator
   product, such as “Boston Baked Beans” (“Boston Beans”), a candy product
   manufactured by Tootsie’s competitor, Ferrara Candy Co., and similarly sold at movie
   theaters and retail outlets located throughout New Jersey and the United States. A true
   and correct representation of the front of the Boston Beans product is shown in the
   image below as Figure 11.
    ///
   ///
   ///
                                                  17
   Error! Unknown document property name.         17
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 18 of 32 PageID: 18




   Figure 11.




        57.        Boston Beans are sold in identical packaging to that of the Products, i.e.,
   opaque boxes of identical size, shape, volume, and material. Boston Beans are
   packaged using nearly identical fill and heated glue enclosing machines to those of the
   Products.
        58.        Boston Beans are coated candies of nearly identical size, shape, and
   density of that of the Products. However, contrary to the Products, Boston Beans have
   very little slack-fill and negligible nonfunctional slack-fill. A true and correct
   representation of the open container of Boston Beans is pictured in Figure 12 below.
   Figure 12.




        59.        Boston Beans’ packaging provides additional evidence that the slack-fill
   present in the Products’ packaging is nonfunctional to the tune of 33-50%.


                                                  18
   Error! Unknown document property name.         18
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 19 of 32 PageID: 19




        60.        Boston Beans’ packaging provides additional evidence that the slack-fill in
   the Products is not necessary to protect and, in fact, does not protect, the contents of
   the Products; is not a requirement of the machines used for enclosing the contents of
   the Products; is not a result of unavoidable product settling during shipping and
   handling; is not needed to perform a specific function; and is not part of a legitimate
   reusable container.
        61.        Boston Beans’ packaging provides additional evidence Tootsie is able to
   increase the level of fill inside the Products’ boxes which are similar to Boston Beans.
        62.        Boston Beans’ packaging provides more evidence that reasonable
   alternative packaging designs exist and are available.
        63.        As confirmed by Plaintiff’s economics experts and large-scale,
   randomized conjoint consumer study, fill level and box size have a causal impact on
   consumers’ willingness to pay for the Products. Specifically, the price premium for
   Junior Mints was 26.0% while the price premium for Sugar Babies was 21.5% for the
   retail sales channel. For the move theater sales channel, the price premia for Junior
   Mints and Sugar Babies was 16.4% and 13.4%, respectively. Plaintiff would not have
   purchased the Product if he had known that the Product packaging contained
   nonfunctional slack-fill.
        64.        Plaintiff did not expect that the Products would contain nonfunctional
   slack-fill, especially given that nonfunctional slack-fill, as opposed to functional
   slack-fill, is prohibited by federal law as well as New Jersey law.
        65.        The Products are made, formed, and filled so as to be misleading. The
   Products are, therefore, misbranded.
        66.        The slack-fill contained in the Products does not serve a legitimate or
   lawful purpose.
        67.        Tootsie’s false, deceptive, and misleading label statements are unlawful
   under state and federal consumer protection and packaging laws.
        68.        Tootsie intended for Plaintiff and the Class members to be misled.
                                                  19
   Error! Unknown document property name.         19
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 20 of 32 PageID: 20




        69.        Tootsie’s misleading and deceptive practices proximately caused harm to
   Plaintiff and the Class.
                                      CLASS ACTION ALLEGATIONS
        70.        Plaintiff brings this action individually and on behalf of a class of all other
   persons similarly situated. The Class which Plaintiff seeks to represent comprise:
                     “All persons who purchased the Product(s) in New Jersey
                     for personal consumption and not for resale during the
                     time period of six years prior to the filing of the complaint
                     through May 2, 2018.”
   Said definition may be further defined or amended by additional pleadings,
   evidentiary hearings, a class certification hearing, and orders of this Court.
        71.        On March 25, 2019, the United States District Court for the Central
   District of California certified a class action against one of Tootsie’s highly visible
   competitors, Just Born, Inc., involving nearly identical claims and products (opaque
   theater boxes of Mike N’Ikes candies) under Federal Rule of Civil Procedure 23. See
   Escobar v. Just Born, Inc., Case No. 2:17-cv-01826-BRO-PJW (C.D. Cal. Mar. 25,
   2019).
        72.        On April 29, 2020, a California State Court certified a class action against
   Defendant’s other highly visible competitors, Nestle USA, Inc. and Ferrara Candy
   Co., for nearly identical claims and products (opaque theater boxes of Raisinets,
   Buncha Crunch, Butterfinger Bites, Nerds, and other popular candies) under
   California law. See Thomas v. Nestle USA, Inc., Los Angeles Superior Court Case No.
   BC 649863 (Apr. 29, 2020).
        73.        The Class is so numerous that their individual joinder herein is
   impracticable. On information and belief, members of the Class number in the
   millions throughout New Jersey. The precise number of Class members and their
   identities are unknown to Plaintiff at this time but may be determined through
   discovery. Class members may be notified of the pendency of this action by mail
                                                    20
   Error! Unknown document property name.           20
                                             COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 21 of 32 PageID: 21




   and/or publication through the distribution records of Tootsie and third-party retailers
   and vendors.
        74.        Common questions of law and fact exist as to all Class members and
   predominate over questions affecting only individual Class members. Common legal
   and factual questions include, but are not limited to:
                a. The true nature and amount of product contained in each Products’
                     packaging;
                b. Whether the marketing, advertising, packaging, labeling, and other
                     promotional materials for the Products are deceptive;
                c. Whether Tootsie misrepresented the approval of the FDA, United States
                     Congress, and New Jersey Legislature that the Products’ packaging
                     complied with federal and New Jersey slack-fill regulations and statutes;
                d. Whether the Products contain nonfunctional slack-fill in violation of 21
                     C.F.R. Section 100.100, et seq.;
                e. Whether Tootsie’s conduct is a deceptive act within the meaning of New
                     Jersey Statues 56:8-1, et seq.;
                f. Whether Tootsie’s conduct is a false advertising within the meaning of
                     New Jersey Administrative Code Section 13:45A-9.1, et seq.;
                g. How much money Plaintiffs and the Class paid for the Products than
                     they actually received;
                h. Whether Plaintiffs and the Class paid more money for the Products than
                     they actually received;
                i. Whether Tootsie were unjustly enriched at the expense of Plaintiffs and
                     the Class members;
                j. Whether Tootsie engaged in negligent misrepresentation of the Products;
                k. Whether Tootsie engaged in intentional misrepresentation of the
                     Products;
                l. Whether Tootsie committed common law fraud; and
                                                       21
   Error! Unknown document property name.              21
                                               COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 22 of 32 PageID: 22




                m. Whether Tootsie breached an implied warranty to Plaintiffs and Class
                     members.
        75.        Plaintiff’s claims are typical of the claims of the Class, and Plaintiff will
   fairly and adequately represent and protect the interests of the Class. Plaintiff has
   retained competent and experienced counsel in class action and other complex
   litigation. Plaintiff’s Counsel prosecuted two of the largest slack-fill nationwide class
   action settlements in 2018 and 2020. Plaintiff’s Counsel also was the first law firm to
   successfully certify a slack-fill lawsuit involving theater box candy confectioners
   (twice in 2019 and 2020, respectively).
        76.        Plaintiff and the Class have suffered injury in fact and have lost money as
   a result of Tootsie’s false representations. Plaintiff purchased the Products because of
   the size of the box and the product label, which he believed to be indicative of the
   amount of candy product contained therein as commensurate with the size of the box.
   Plaintiff relied on Tootsie’s representations and would not have purchased the
   Products if he had known that the packaging, labeling, and advertising as described
   herein was false and misleading.
        77.        A class action is superior to other available methods for fair and efficient
   adjudication of this controversy. The expense and burden of individual litigation
   would make it impracticable or impossible for Class members to prosecute their
   claims individually.
        78.        The trial and litigation of Plaintiff’s claims are manageable. Individual
   litigation of the legal and factual issues raised by Tootsie’s conduct would increase
   delay and expense to all parties and the court system. The class action device presents
   far fewer management difficulties and provides the benefits of a single, uniform
   adjudication, economies of scale, and comprehensive supervision by a single court.
        79.        Tootsie has acted on grounds generally applicable to the entire Class,
   thereby making declaratory relief appropriate with respect to the Class as a whole. The
   prosecution of separate actions by individual Class members would create the risk of
                                                   22
   Error! Unknown document property name.          22
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 23 of 32 PageID: 23




   inconsistent or varying adjudications with respect to individual members of the Class
   that would establish incompatible standards of conduct for Tootsie.
        80.        Absent a class action, Defendant will likely retain the benefits of its
   wrongdoing. Because of the small size of the individual Class members’ claims, few,
   if any, Class members could afford to seek legal redress for the wrongs complained of
   herein. Absent a representative action, the Class members will continue to suffer
   losses and Defendant will be allowed to continue these violations of law and to retain
   the proceeds of its ill-gotten gains.
                                                 COUNT ONE
                             Violation of New Jersey Consumer Fraud Act,
                                            N.J.S.A. § 56:8-1, et seq.
        81.        Plaintiff Iglesia repeats and realleges all allegations of the previous
   paragraphs, and incorporates the same as if set forth herein at length.
        82.        This cause of action is brought pursuant to New Jersey Statute Annotated
   Section 56:8-1, et seq., the New Jersey Consumer Fraud Act (“CFA”), on behalf of a
   Class consisting of “All persons who purchased the Product(s) in the State of New
   Jersey for personal use and not for resale during the time period of six years prior to
   the filing of the complaint through May 2, 2018.” Excluded from the Class are
   Tootsie’s officers, directors, and employees, and any individual who received
   remuneration from Tootsie in connection with that individual’s use or endorsement of
   the Product.”
        83.        The CFA, N.J.S.A. Section 56:8-2 deems “…[a]ny unconscionable
   commercial practice, deception, fraud, false pretense, false promise,
   misrepresentation, or the knowing, concealment, suppression, or omission of any
   material fact with intent that others rely upon such concealment, suppression or
   omission, in connection with the sale or advertisement of any merchandise … whether
   or not any person has in fact been misled, deceived or damaged thereby … is declared
   to be an unlawful practice…”
                                                        23
   Error! Unknown document property name.               23
                                                 COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 24 of 32 PageID: 24




        84.        In violation of the CFA, Tootsie has affirmatively misrepresented material
   facts with the intent that consumers rely upon such concealment and deception in
   connection with the amount of product that is contained in each Products’ packaging.
        85.        If a person suffers “any ascertainable loss of moneys or property, real or
   personal, as a result of the use or employment by another person of any method, act,
   or practice declared unlawful under” the CFA “may bring an action . . . therefor in any
   court of competent jurisdiction” for “legal or equitable relief” “sustained by any
   person in interest,” pursuant to N.J.S.A. § 56:8-19.
        86.        The practices described herein, specifically Tootsie’s labeling, advertising,
   and sale of the Products, were intended to result and did result in the sale of the
   Products to the consuming public and violated and continue to violate the CFA by (1)
   engaging in an unlawful practice using deceptive representations in connection with
   the Products; (2) resulting in an ascertainable loss to Plaintiff and the Plaintiff’s Class;
   and (3) the unlawful conduct created the ascertainable loss.
        87.        Tootsie’s conduct, as set forth above, constitutes unfair, fraudulent and/or
   deceptive trade practices prohibited under the CFA.
        88.        Tootsie fraudulently deceived Plaintiff and the Class, and intentionally
   misrepresented and concealed material facts from Plaintiff Iglesia and the Class. Said
   misrepresentations and concealment were done with the intention of deceiving
   Plaintiff Iglesia and the Class and depriving them of their legal rights and money.
        89.        Tootsie knew or should have known, through the exercise of reasonable
   care, that the Products were consistently underfilled by one-third to one-half with
   nonfunctional and unlawful slack-fill.
        90.        Tootsie’s actions as described herein were done with conscious disregard
   of Plaintiff Iglesia’s rights and Tootsie were wanton and malicious in its concealment
   of the same.
        91.        Tootsie’s packaging, labeling, and advertising of the Products were a
   material factor in Plaintiff Iglesia’s and the Class’s decisions to purchase the Products,
                                                  24
   Error! Unknown document property name.         24
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 25 of 32 PageID: 25




   as they indicated the amount of product contained in the Products’ packaging would
   be commensurate with the size of the box. Tootsie’s packaging and labeling were
   intended to, and did, induce Plaintiff Iglesia and members of the Class to rely upon
   Tootsie’s representations that the Products’ packaging would be adequately filled with
   candy product. These representations were a substantial factor in causing Plaintiff
   Iglesia and the Class to purchase the Products.
         92.       Based on Tootsie’s advertising of the Products, Plaintiff Iglesia and the
   Class reasonably believed they would receive boxes that contained a greater amount
   of candy product.
         93.       At the time Plaintiff Iglesia and the Class purchased the Products, they
   were unaware of the fact that the Products contained significantly less product than
   indicated by the product packaging, specifically one-third to one-half less.
         94.       Had they known that Tootsie was making misrepresentations about the
   Products’ quantity, Plaintiff Iglesia and the Class would not have purchased the
   Products.
         95.       Plaintiff Iglesia and the Class have suffered injury in fact and have lost
   money as a result of Tootsie’s false representations. These acts and omissions directly
   and proximately caused Plaintiff Iglesia and the Class to suffer an ascertainable loss in
   the form of, inter alia, money spent purchasing the Products, as well as the at a
   premium paid for the Products due to the mislabeling of the Products, together with
   appropriate penalties, including treble damages, attorneys’ fees, and costs of suit.
         96.       The CFA is, by its terms, a cumulative remedy, such that remedies under
   its provisions can be awarded in addition to those provided under separate statutory
   schemes.
         97.       Plaintiff Iglesia seeks all available forms of relief provided under this
   statute, including damages and treble damages.
   ///


                                                   25
   Error! Unknown document property name.          25
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 26 of 32 PageID: 26




                                                  COUNT TWO
                                            Breach of Express Warranty,
                                            N.J.S.A. § 12A:2-313, et seq.
        98.        Plaintiff Iglesia repeats and realleges the allegations set forth in the
   preceding paragraphs, and incorporates the same as if set forth herein at length.
        99.        This cause of action is brought on behalf of a Class consisting of “All
   persons who purchased the Product(s) in the State of New Jersey for personal use and
   not for resale during the time period of four years prior to the filing of the complaint
   through May 2, 2018. Excluded from the Class are Tootsie’s officers, directors, and
   employees, and any individual who received remuneration from Tootsie in connection
   with that individual’s use or endorsement of the Product.”
        100.       Plaintiff Iglesia and each member of the Class formed a contract with
   Tootsie at the time they purchased the Products. The terms of such contract included
   the promises and affirmations of fact made by Tootsie on the Products’ packaging,
   including the amount and quantity of candy product contained therein. This labeling,
   marketing, and advertising constitute express warranties that became part of the basis
   of the bargain, and which are part of the standardized contract between Plaintiff and
   members of the Class and Tootsie.
        101.       Tootsie purports, through their advertising, labeling, marketing, and
   packaging, to create an express warranty that the Products’ packaging contains an
   expected certain amount of candy product therein.
        102.       Plaintiff Iglesia and the Class performed all conditions precedent to
   Tootsie’s liability under this contract when they purchased the Products.
        103.       Tootsie breached express warranties about the Products and their
   quantities, because Tootsie’s statements about the Products were false and the
   Products do not conform to Tootsie’s affirmations and promises, as described herein.
   Specifically, the Products’ boxes contain one-third to one-half less candy product than
   consumers expect to receive.
                                                         26
   Error! Unknown document property name.                26
                                                   COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 27 of 32 PageID: 27




         104.      Plaintiff Iglesia and the Class were injured as a direct result of Tootsie’s
   breach because (a) they would not have purchased the Products if they had known the
   true facts; (b) they paid a premium due to the mislabeling of the Products; and (c) the
   Products did not have the quantity that was promised.
                                            COUNT THREE
                                            Unjust Enrichment
         105.      Plaintiff repeats and realleges the allegations set forth in the preceding
   paragraphs, and incorporates the same as if set forth herein at length.
         106.      As a result of Tootsie’s wrongful and deceptive conduct, Plaintiff and the
   Class have suffered a detriment while Tootsie have received a benefit.
         107.      In purchasing the Products, Plaintiff and the Class conferred a benefit
   upon Tootsie by paying a premium price for the purchase of each Product. Plaintiff
   and the Class paid for the Products with the expectation that they would receive
   packages that were full of candy product, as indicated by the labeling, advertising, and
   marketing of the Products.
         108.      Tootsie has been unjustly enriched in retaining the revenues derived from
   Plaintiff’s and the Class’ purchases, which retention under these circumstances is
   unjust and inequitable.
         109.      Tootsie should not be allowed to retain the profits generated and profits
   realized from the sale of the Products that were unlawfully marketed, labeled, and
   promoted.
         110.      Allowing Tootsie to retain these unjust profits is inequitable and would
   offend traditional notions of justice and fair play and induce companies to
   misrepresent key characteristics of their products in order to increase sales.
         111.      Because Tootsie’s retention of the non-gratuitous benefit conferred on it
   by Plaintiff and the Class is unjust and inequitable, Tootsie must pay restitution to
   Plaintiff and the Class members for its unjust enrichment.
   ///
                                                    27
   Error! Unknown document property name.           27
                                              COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 28 of 32 PageID: 28




                                              COUNT FOUR
                                            Common Law Fraud
        112.       Plaintiff repeats and realleges all of the allegations contained in the
   preceding paragraphs and incorporates the same as if set forth herein at length.
        113.       Plaintiff brings this cause of action individually and on behalf of the
   members of the Class against Tootsie.
        114.       Tootsie has willfully, falsely, and knowingly filled and packaged the
   Products in a manner indicating that the Products are sufficiently filled with an
   amount of candy product commensurate with the size of the container. However, the
   Products contain one-third to one-half less candy product than required and instead
   contain a substantial amount of nonfunctional and unlawful slack-fill. Tootsie has
   misrepresented the quantity of candy product contained in the Products.
        115.       Tootsie’s misrepresentations are and were material (i.e., the type of
   misrepresentations to which a reasonable person would attach importance and would
   be induced to act thereon in making his or her purchase decision), because they relate
   to the quantity of candy product contained in the Products.
        116.       Tootsie knew of, or showed reckless disregard for, the fact that the
   Products contained a substantial amount of nonfunctional slack-fill.
        117.       Tootsie intended for Plaintiff and the Class to rely on these
   representations, as evidenced by Tootsie’s intentional manufacturing of packaging that
   is substantially larger than necessary to hold the volume of the contents contained
   therein.
        118.       Plaintiff and the Class have reasonably and detrimentally relied on
   Tootsie’s misrepresentations when purchasing the Products and, had they known the
   truth, they would not have purchased the Products or would have paid significantly
   less for the Products.
        119.       Therefore, as a direct and proximate result of Tootsie’s fraud, Plaintiff and
   members of the Class have suffered injury in fact.
                                                   28
   Error! Unknown document property name.          28
                                              COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 29 of 32 PageID: 29




                                            COUNT FIVE
                           Breach of Implied Warranty of Merchantability
         120.      Plaintiff repeats and realleges the allegations set forth above and
   incorporates the same as if set forth herein at length.
         121.      Plaintiff brings this cause of action individually and on behalf of the
   members of the Class against Tootsie.
         122.      Tootsie, as the designer, manufacturer, marketer, distributor, and seller of
   the Products, impliedly warranted that the Products contained an adequate amount of
   candy product for containers of their size.
         123.      Tootsie breached the warranty implied in the contract for sale of the
   Products because it could not pass without objection in the trade under the contract
   description, the goods were not of fair average quality within the description, and the
   foods were unfit for their intended and ordinary purpose because the Products’
   packages do not contain an adequate amount of candy for containers of their size. As a
   result, Plaintiff and Class members did not receive the goods as impliedly warranted
   by Tootsie to be merchantable.
         124.      Plaintiff and Class members purchased the Products in reliance upon
   Tootsie’s skill and judgment and the implied warranties of fitness for the purpose.
         125.      The Products were defectively designed and unfit for their intended
   purpose, and Plaintiff and the Class did not receive the goods as warranted.
         126.      As a direct and proximate cause of Tootsie’s breach of the implied
   warranty, Plaintiff and the Class have suffered injury in fact and have lost money as a
   result of Tootsie’s false representations. Plaintiff purchased the Products in reliance
   upon the claims by Tootsie that the Products were of the quality and quantity
   represented by Tootsie’s packaging. Plaintiff would not have purchased the Products,
   or would have paid significantly less for the Products, if he had known that the
   Products’ claims and advertising as described herein were false.
   ///
                                                   29
   Error! Unknown document property name.          29
                                            COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 30 of 32 PageID: 30




                                                    COUNT SIX
                                            Intentional Misrepresentation
         127.      Plaintiff repeats and realleges all of the allegations contained above and
   incorporates the same as if set forth herein at length.
         128.      Plaintiff brings this cause of action individually and on behalf of all
   members of the Class against Tootsie.
         129.      Tootsie has filled and packaged the Products in a manner indicating that
   the Products are adequately filled with candy product. However, the Products contain
   one-third to one-half less candy product than required and instead contain a substantial
   amount of nonfunctional slack-fill. Tootsie misrepresented the quantity of candy
   product contained within the Products’ packaging.
         130.      Tootsie’s misrepresentations regarding the Products are material to a
   reasonable consumer, as they relate to the quantity of product received by consumers.
   A reasonable consumer would attach importance to such representations and would be
   induced to act thereon in making his or her purchase decision.
         131.       At all relevant times when such misrepresentations were made, Tootsie
   knew or should have known that the representations were misleading.
         132.      Tootsie intended for Plaintiff and the Class to rely on the size and style of
   the Products’ packaging, as evidenced by Tootsie’s intentional manufacturing,
   marketing, and selling of packaging that is significantly larger than is necessary to
   contain the volume of the contents within them.
         133.      Plaintiffs and members of the Class reasonably and justifiably relied on
   Tootsie’s intentional misrepresentations when purchasing the Products, and had they
   known the truth, they would not have purchased the Products or would have
   purchased them at significantly lower prices.
         134.      As a direct and proximate result of Tootsie’s intentional
   misrepresentations, Plaintiff and members of the Class have suffered injury in fact.
   ///
                                                          30
   Error! Unknown document property name.                 30
                                                    COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 31 of 32 PageID: 31




                                                  COUNT SEVEN
                                            Negligent Misrepresentation
         135.      Plaintiff repeats and realleges all of the allegations contained above and
   incorporates the same as if set forth herein at length.
         136.      Plaintiff brings this cause of action individually and on behalf of the Class
   against Tootsie.
         137.      Tootsie has filled and packaged the Products in a manner indicating that
   the Products are adequately filled with candy product. However, the Products contain
   one-third to one-half less candy product than required and instead contain a substantial
   amount of nonfunctional slack-fill. Therefore, Tootsie have misrepresented the
   amount of candy product contained in the Products.
         138.      Tootsie’s misrepresentations regarding the Products are material to a
   reasonable consumer, as they relate to the quantity of product received by the
   consumer. A reasonably consumer would attach importance to such representations
   and would be induced to act thereon in making his or her purchase decision.
         139.      At all relevant times when such misrepresentations were made, Tootsie
   knew or should have known that the Products were not adequately filled with candy
   but instead contained a substantial amount of nonfunctional slack-fill.
         140.        Tootsie intended for Plaintiff and the Class to rely on the size and style of
   the Products’ packaging, as evidence by Tootsie’s packaging that is significantly
   larger than is necessary to contain the volume of the candy product therein.
         141.      Plaintiff and the Class reasonably and justifiably relied on Tootsie’s
   negligent misrepresentations when purchasing the Products and, had they known the
   truth, they would not have purchased the Products or would have paid significantly
   less for the Products.
         142.      Therefore, as a direct and proximate result of Tootsie’s negligent
   misrepresentations, Plaintiff and the Class have suffered injury in fact.
   ///
                                                         31
   Error! Unknown document property name.                31
                                                   COMPLAINT
Case 3:20-cv-18751-AET-ZNQ Document 1 Filed 12/10/20 Page 32 of 32 PageID: 32




                                            PRAYER FOR RELIEF
            WHEREFORE, Plaintiff, individually and on behalf of the members of the
   Class defined herein, pray for judgment and relief on all Causes of Action as follows:
            A.       Damages against Tootsie in an amount to be determined at trial, together
                     with pre- and post-judgment interest at the maximum rate allowable by
                     law on any amounts awarded;
            B.       Treble damages under the New Jersey Consumer Fraud Act;
            C.       Restitution and/or disgorgement in an amount to be determined at trial;
            D.       Punitive damages;
            E.       For pre-judgment interest from the date of filing this suit;
            F.       Reasonable attorney fees and costs; and
            G.       Such other and further relief as the Court may deem necessary or
                     appropriate.
                                      NOTICE TO ATTORNEY GENERAL
          A copy of this Complaint will be mailed to the Attorney General of the State of
   New Jersey within 10 days of filing pursuant to N.J.S.A. §56:8-20.

   DATED: December 10, 2020                      SHEPHERD, FINKELMAN, MILLER &
                                                   SHAH, LLP
                                                 /s/ James C. Shah___________
                                                 James C. Shah
                                                 Natalie Finkelman Bennett
                                                 475 White Horse Pike
                                                 Collingswood, NJ 08107
                                                 Phone: 856-858-1770
                                                 Email: jshah@sfmslaw.com
                                                         nfinkelman@sfmslaw.com
                                                 CLARKSON LAW FIRM, P.C.
                                                 Ryan J. Clarkson (phv application to be filed)
                                                 Matthew T. Theriault (phv application to be
                                                   filed)
                                                 Bahar Sodaify (phv application to be filed)
                                                 Zach Chrzan (phv application to be filed)
                                                 9255 Sunset Blvd., Suite 804
                                                 Los Angeles, CA 90069
                                                 Attorneys for Plaintiff
                                                     32
   Error! Unknown document property name.            32
                                               COMPLAINT
